UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 814-00175 ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC.) (Exact name of Registrant as specified in its charter) Nevada 88-0490034 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 201 S. Laurel Luilng, Texas (Address of principal executive offices) (Zip Code) (713) 333-3630 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of November 23,2015, the registrant had 23,087,964shares of common stock outstanding. 2 EnergyTek Corp. (Formerly Broadleaf Capital Partners, Inc.) INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements: 4 Consolidated Balance Sheets at September 30, 2015 (unaudited), and December 31, 2014 (audited) 4 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015, (unaudited) and September 30, 2014 (unaudited) 5 Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2015 ( unaudited) and September 30, 2014 (unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 3 INDEX PART I ITEM1.FINANCIAL STATEMENTS ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC. ) CONSOLIDATED BALANCE SHEETS 30-Sep-15 31-Dec-14 "Unaudited" "Audited" ASSETS CURRENT ASSETS Cash $ $ Accounts receivable(net) TOTALCURRENT ASSETS Property, plant and equipment, net Investment in Joint Venture 0 0 Intangible assets Goodwill 0 TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Other current liabilities 0 Notes payable - current portion Notes payable - related party TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 9) ENERGYTEC CORP.( "ENTK")SHAREHOLERS' EQUITY PreferredStock 10,000,000 authorized all series: Series B $0.01 par value 300,000 shares issued and outstanding at September 30, 2015 and December 31, 2014 Series C $0.01 par value 890 shares issued and outstanding at September 30, 2015 and 900 at December 31, 2014. 9 9 Common Stock 500,000,000 authorized at $0.001 par value; 22,787,964 and 1,508,367 shares issued and outstanding September 30, 2015 and December 31, 2014. Additional paid-in capital Accumulated deficit ) ) Less Treasury stock at cost (137,335 shares at $0.33) 0 ) TOTAL EQUITY TOTAL LIABILITIES,ANDEQUITY $ $ “The accompanying notes are an integral part of these consolidated financial statements." 4 INDEX ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Nine Months Ended 30-Sep-15 30-Sep-14 30-Sep-15 30-Sep-14 "Unaudited" "Unaudited" "Unaudited" "Unaudited" REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES NET INCOME(LOSS)FROM OPERATIONS ) OTHER INCOME (EXPENSE) Gain on derivative liability 0 0 0 Gain on debt extinguishment 0 0 Other gains(losses) ) 0 ) 0 Impairment charge ) 0 ) 0 Interest expense ) TOTAL OTHER INCOME (EXPENSE) INCOME (LOSS) FROM CONTINUING OPERARION BEFORE INCOME TAXES ) Income taxes 0 0 0 0 NET INCOME (LOSS) $ ) $ ) ) ) INCOME (LOSS) PER SHARE Basic Income (Loss) Per Share basic ) Basic Income (Loss) Per Share diluted ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC DILUTED “The accompanying notes are an integral part of these consolidated financial statements." 5 INDEX ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC. ) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended 30-Sep-15 30-Sep-14 "Unaudited" "Unaudited" CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Compensation issued in stock 0 Impairment expense 0 Loss on asset disposal 0 Gain on derivative liability 0 Accretion debt discount 0 Increase (decrease) in accounts receivable ) Increase (decrease) in accounts payable /accrued expenses ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment 0 ) NET CASH PROVIDED (USED) IN INVESTING ACTIVITIES 0 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of note receivable 0 Issuance of notes payable Additional funding by related party notes NET CASH PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ "The accompanying notes are an integral part of these consolidated financial statements." 6 INDEX ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC. ) CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) For the Nine Months Ended 30-Sep-15 30-Sep-14 "Unaudited" "Unaudited" SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $
